1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
      CERTAIN UNDERWRITERS at LLOYD'S,                     IN ADMIRALTY
8     LONDON, Subscribing to Policies Numbered
      8029663, 8001778, 8071754, 8072492,                  No. 2:17-cv-00259
9     8072737, and 8071620,
                                                           STIPULATED MOTION AND ORDER
10                       Plaintiffs,                       WITHDRAWING PLAINTIFF’S
                                                           MOTION IN LIMINE REGARDING
11             vs.                                         EXPERT SUPPLEMENTAL REPORT
                                                           AND AGREEMENT FOR PAYMENT
12    JEFF PETTIT, an individual,                          OF COSTS AND RELATED MATTERS
13                       Defendant.
14
                                         I. STIPULATED MOTION
15
              The parties hereto, plaintiffs, CERTAIN UNDERWRITERS at LLOYD'S, LONDON,
16
     Subscribing to Policies Numbered 8029663, 8001778, 8071754, 8072492, 8072737, and
17
     8071620, and defendant Jeff Pettit, by and through their respective counsel, in order to resolve a
18
     discovery dispute over a late production of a Supplemental Report by defendant Jeff Pettit‘s
19
     expert Mike Fitz, do jointly stipulate that plaintiffs will withdraw their Motion In Limine to
20
     Strike Defendant’s Untimely Expert Report of Mike Fitz, set for consideration on October 19,
21
     2018, in consideration for plaintiffs’ striking their motion, defendant will make Mike Fitz
22
     available for deposition on Wednesday October 17, 2018, which deposition will be limited to
23
     the information in and opinions expressed by Mr. Fitz in his Supplemental Report. Additionally
24

25    STIPULATED MOTION AND ORDER
      WITHDRAWING PLAINTIFF’S MOTION IN LIMINE
      REGARDING EXPERT SUPPLEMENTAL REPORT
      AND AGREEMENT FOR PAYMENT OF COSTS AND
      RELATED MATTERS - 1
      2:17-cv-00259
      Certain 17-259.withdraw MIL.docx
1
     defendant agrees to pay FIVE THOUSAND DOLLARS ($5,000.00) to the trust account of Nicoll
2
     Black and & Feig, PLLC, and pay the court reporter fee for the original expedited deposition
3
     transcript of Mr. Fitz’s deposition. Defendant also agrees that Mr. Fitz will not offer any opinions
4
     concerning the operation of the fire suppression system on the IN DECENT SEAS or its impact
5
     on the fire propagation of the fire of February 21, 2014 at trial in this matter. There will be no
6
     other or further restrictions on the opinions expressed by Mr. Fitz in his Supplemental Report
7
     dated September 17, 2018, and plaintiffs withdraw their objections to the photographs taken by
8
     Mr. Fitz, and produced by defendant in his Eleventh Supplemental Response to Discovery dated
9
     September 18, 2018. Additionally, plaintiffs, at their own expense, may request their expert Paul
10
     Way to prepare a rebuttal report which shall be produced to defendant no later than October 24,
11
     2018. Defendant has the option to depose Mr. Way on October 26, 2018.
12
              IT IS SO STIPULATED THROUGH COUNSEL OF RECORD
13
              DATED this 15th day of October, 2018.
14
                                                     LEE SMART, P.S., INC.
15

16                                                   /s/ Donna M. Young
                                                     Donna M. Young, WSBA No. 15455
17                                                   Attorneys for Defendant Jeff Pettit

18                                                   NICOLL BLACK & FEIG PLLC
19
                                                     /s/ Christopher W. Nicoll
20                                                   Christopher W. Nicoll, WSBA No. 20771
                                                     Chris P. Reilly, WSBA No. 25585
21                                                   Attorneys for Plaintiff Certain Underwriters
                                                     At Lloyds
22

23

24

25    STIPULATED MOTION AND ORDER
      WITHDRAWING PLAINTIFF’S MOTION IN LIMINE
      REGARDING EXPERT SUPPLEMENTAL REPORT
      AND AGREEMENT FOR PAYMENT OF COSTS AND
      RELATED MATTERS - 2
      2:17-cv-00259
      Certain 17-259.withdraw MIL.docx
1                                                  ORDER
2             Pursuant to the above stipulations, the Court hereby orders that:

3             (1) Plaintiff’s Motion In Limine to Strike Defendant’s Untimely Expert Report of Mike

4    Fitz, set for consideration on October 19, 2018, is hereby stricken from the court calendar;

5             (2) Defendant shall pay FIVE THOUSAND DOLLARS ($5,000.00) to the trust account

6    of Nicoll Black and & Feig, PLLC;

7             (3) Mike Fitz shall appear for deposition on October 17, 2018, for a deposition limited to

8    the facts and opinions expressed in the Supplemental Report dated September 17, 2018;

9             (4) Defendant shall pay the court reporter fee for the original expedited deposition

10   transcript of Mr. Fitz’s deposition of October 17, 2018;

11            (5) Mike Fitz will not offer any opinions concerning the operation of the fire suppression

12   system on the IN DECENT SEAS or its impact on the fire/propagation of the fire of February

13   21, 2014 at trial in this matter;

14            (6) Plaintiffs will not object to the admission of the photographs relied on by Mr. Fitz in

15   the Supplemental Report dated September 17, 2018, or the additional photos produced by

16   defendant on September 18, 2018 and plaintiffs will need move for any restriction on the opinions

17   of Mr. Fitz other than specified herein;

18            (7) Plaintiffs, at their own expense, may request their expert Paul Way to prepare a

19   rebuttal report which shall be produced to defendant no later than October 24, 2018. Defendant

20   has the option to depose Mr. Way on October 26, 2018 concerning that rebuttal report if any.

21            Dated this 15 day of October 2018.

22

23                                                  A
                                                    RICARDO S. MARTINEZ
24                                                  CHIEF UNITED STATES DISTRICT JUDGE

25    STIPULATED MOTION AND ORDER
      WITHDRAWING PLAINTIFF’S MOTION IN LIMINE
      REGARDING EXPERT SUPPLEMENTAL REPORT
      AND AGREEMENT FOR PAYMENT OF COSTS AND
      RELATED MATTERS - 3
      2:17-cv-00259
      Certain 17-259.withdraw MIL.docx
1

2
     Presented by:
3
     LEE SMART, P.S., INC.
4

5

6    By:_/s/ Donna M. Young/
       Donna M. Young, WSBA No. 15455
7      Of Attorneys for Defendant Jeff Pettit
8
     NICOLL BLACK & FEIG PLLC
9

10   /s/ Christopher W. Nicoll
     Christopher W. Nicoll, WSBA No. 20771
11   Chris P. Reilly, WSBA No. 25585
     Attorneys for Plaintiff Certain Underwriters
12   At Lloyds

13

14

15

16

17

18

19

20

21

22

23

24

25    STIPULATED MOTION AND ORDER
      WITHDRAWING PLAINTIFF’S MOTION IN LIMINE
      REGARDING EXPERT SUPPLEMENTAL REPORT
      AND AGREEMENT FOR PAYMENT OF COSTS AND
      RELATED MATTERS - 4
      2:17-cv-00259
      Certain 17-259.withdraw MIL.docx
